Title: From George Washington to John Hancock, 19 May 1776
From: Washington, George
To: Hancock, John

 

Sir
New York May 19. 1776

This will be delivered you by Genl Gates who sets out to day for Congress agreable to my Letter of Yesterday.
I have committed to him the Heads of Sundry matters to lay before Congress for their consideration, which from the Interesting Intelligence contained in my last, appear to me of the utmost Importance and to demand their most early and serious attention.
Sensible that I have omitted to set down many things necessary, & which probably when deliberating they will wish to be acquainted with, and not conceiving myself at liberty to depart my post, tho to attend them, without their previous approbation, I have requested Genl Gates to Subjoin such Hints of his own as he may apprehend material. His military experience and Intimate acquaintance with the situation of our Affairs will enable him to give Congress the fullest satisfaction about the measures necessary to be adopted at this alarming crisis, and with his zeal and Attachment to the Cause of America, have a claim to their notice and favors.
When Congress shall have come to a determination on the Subject of this Letter, and such parts of my former Letters, as have not been determined on, you will be pleased to honor me with the Result. I am Sir with Sentiments of the greatest regard & esteem Yr Most Obedt Servt
